KANSAS CITY SOUTHERN

1991 AMENDED AND RESTATED STOCK OPTION

AND PERFORMANCE AWARD PLAN
(As Amended and Restated Effective as of May 5, 2005)

RESTRICTED SHARES AWARD AGREEMENT

By this Agreement, Kansas City Southern, a Delaware corporation (the “Company”),
awards to you, [Name], a Director of the Company or a Subsidiary, as Grantee,
that number of shares (“Restricted Shares”) of the Company’s Common Stock, $.01
par value, set forth below, subject to the terms and conditions set forth below
and in the attached Exhibit A hereto and in the Kansas City Southern 1991
Amended and Restated Stock Option and Performance Award Plan (As Amended and
Restated Effective as of May 5, 2005), as may from time to time be amended (the
“Plan”), all of which are an integral part of this Agreement.

Grant Date [Date]
Number of Restricted Shares [No. of Shares]
Period of Restriction Commencing on [Grant Date] and Ending on Earlier of (a)
[One year from the Grant Date] or (b) the day prior to the Annual Meeting of
Shareholders held in [Next Year]

The Award evidenced by this Agreement shall not be effective until you have
indicated your acceptance of this Agreement by signing one copy of this
Agreement in the space provided below and returning it to the Corporate
Secretary’s Office, in the envelope provided, within ten (10) days after your
receipt of this Agreement from the Company. You should retain one copy of this
Agreement for your records.

Kansas City Southern

By:

Jay M. Nadlman
Associate General Counsel &
Corporate Secretary

ACCEPTED AND AGREED:

[Name of Grantee]
[Address]
[City, State, Zip]

Dated: , 200_

EXHIBIT A
to
RESTRICTED SHARES AWARD AGREEMENT

1. Plan Governs. The Award and this Agreement are subject to the terms and
conditions of the Plan. The Plan is incorporated in this Agreement by this
reference. All capitalized terms used in this Agreement have the meaning set
forth in the Plan unless otherwise defined in this Agreement. By executing this
Agreement, you acknowledge receipt of a copy of the Plan and the prospectus
covering the Plan and you acknowledge that the Award is subject to all the terms
and provisions of the Plan. You further agree to accept as binding, conclusive
and final all decisions and interpretations by the Plan Committee with respect
to any questions arising under the Plan.

2. Payment. The Restricted Shares are awarded to you without requirement of
payment.

3. Transfer Restrictions. Until the restrictions lapse, the Restricted Shares
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by you, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable;
provided that the designation of a beneficiary pursuant to Article 11 of the
Plan shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance. Certificates will be transferred to you only as
provided in paragraph 4 of this Exhibit A.

4. Certificates. You will receive certificates for your Restricted Shares after
the restrictions have lapsed. Until the restrictions lapse, your Restricted
Shares either will be evidenced by certificates held by or on behalf of the
Company (in which case you will sign and deliver to the Company a stock power
relating to the Restricted Shares so that the Company may cancel the Restricted
Shares in the event of forfeiture), or the Restricted Shares will be reflected
in a book-entry form or other account maintained by the Company, as determined
by the Company.

5. Rights as Stockholder. During the Period of Restriction you will have all of
the rights of a stockholder of the Company with respect to the Restricted
Shares.

6. Lapse of Restrictions. The Restricted Shares will no longer be subject to
restrictions upon the first of the following events to occur:

(a) The end of the Period of Restriction, provided your Termination of
Affiliation does not occur prior to that date; or

(b) Your Termination of Affiliation due to your death; or

(c) Your Termination of Affiliation due to your Disability; or

(d) A Change of Control.

7. Forfeiture. If you have a Termination of Affiliation (other than due to death
or Disability) prior to any of the events specified in paragraph 6 of this
Exhibit A, then you will forfeit your Restricted Shares upon such Termination of
Affiliation. All of your rights to and interest in any Restricted Shares that
are forfeited under this paragraph 7 will terminate upon forfeiture. You agree
to immediately repay to the Company all dividends, if any, paid in cash or in
stock with respect to your forfeited Restricted Shares. For purposes of this
paragraph 7, if you are a director of a corporation that is a Subsidiary of the
Company, you will be deemed to have had a Termination of Affiliation as of the
first day on which such corporation ceases to be a Subsidiary of the Company.

8. Tax Withholding. As of any date that your Restricted Shares would no longer
be forfeited if you were to have a Termination of Affiliation on such date, or
as of any other date that a Required Withholding liability occurs, you must
remit the minimum amount necessary to satisfy the Required Withholding relating
to your Restricted Shares. The Committee may require you to satisfy the Required
Withholding by any (or a combination) of the following means: (i) a cash
payment; (ii) withholding from compensation otherwise payable to you;
(iii) authorizing the Company to withhold from your Restricted Shares a number
of Shares having a Fair Market Value less than or equal to the Required
Withholding; or (iv) delivering to the Company Mature Shares having a Fair
Market Value less than or equal to the amount of the Required Withholding. The
Committee may, but is not required to, approve your irrevocable election made
prior to the time the Required Withholding liability occurs to have the Company
withhold from your Restricted Shares a number of Shares having a Fair Market
Value less than or equal to the Required Withholding. The Company will not
deliver your certificates for your Restricted Shares unless you remit (or in
appropriate cases agree to remit) the Required Withholding relating to your
Restricted Shares as described above.

9. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary. Any notice
to be given to you shall be addressed to you at the address listed in the
Company’s records. By written notice referencing this paragraph of this
Agreement, either party may designate a different address for notices. Any
notice under this Agreement to the Company shall become effective upon receipt
by the Company. Any notice under this Agreement to you will be deemed to have
been delivered to you when delivered in person or when deposited in the United
States mail, addressed to you at your address on the shareholder records of the
Company, or such other address as you have designated under this paragraph.

10. Tax Consultation. Your signature on this Agreement means that you understand
that you may incur tax consequences as of any date that your Restricted Shares
would no longer be forfeited if you were to have a Termination of Affiliation on
such date. You agree to consult with any tax consultants you think advisable in
connection with the Restricted Shares and you acknowledge that you are not
relying, and will not rely, on the Company for any tax advice. Please see
Section 16.2 of the Plan regarding Code Section 83(b) elections.

11. Amendment. The Company reserves the right to amend the Plan at any time. The
Committee reserves the right to amend this Agreement at any time.

12. Severability. If any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

13. Applicable Law. This Agreement shall be governed by the laws of the State of
Delaware other than its laws respecting choice of law.

14. Headings. Headings are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

